DETAILED ACTION
Applicant's response to the Office Non-Final Action filed on 8/18/2021 is acknowledged.
Applicant amended claims 1-3, 5-12, 21, 22, and 24-26; and cancelled claims 4 and 23.

Allowable Subject Matter
Claims 1-3, 5-13, 21, 22, and 24-27 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 would be allowable because a closest prior art, Kondoh et al. (US 2019/0287963), discloses an electrode structure (62, 90, and 38 in Fig. 4, paragraphs 0036 and 0060) making a universal contact (62, 90, and 38 in Fig. 4) with the second oppositely doped semiconductor layer 36b (Fig. 4); and the electrode structure (62, 90, and 38 in Fig. 4) including at least one doped semiconductor region 90 (Fig. 4, paragraph 0060) of a first conductivity type (“P+” in Fig. 4) and at least one semiconductor region 38 (Fig. 4, paragraph 0036) of a second conductivity (“n+” in Fig. 4) in contact with the second oppositely doped semiconductor layer 36b (Fig. 4) but fails to disclose an oxide layer disposed between the at least one doped semiconductor region of the first conductivity type and a metal or metal alloy layer.  Additionally, the prior art does not teach or suggest a device comprising: an oxide layer disposed between the at least one doped semiconductor region of the first conductivity type and a metal or metal alloy layer in combination with other elements of claim 1.
In addition, claim 12 would be allowable because a closest prior art, Kondoh et al. (US 2019/0287963), discloses a doped semiconductor region 32 (Fig. 4, paragraph 0029) in contact with a semiconductor drift region 36a (Fig. 4, paragraph 0033); an second electrode structure (62, 90, and 38 in Fig. 4, paragraphs 0036 and 0060) including an alternating array of P+ doped semiconductor regions 90 (Fig. 4) and N+ doped semiconductor regions 38 (Fig. 4) in contact with doped semiconductor region 36b (Fig. 4) but fails to disclose the electrode structure including an oxide layer disposed between a metal layer and the alternating array of the P+ doped semiconductor regions and the N+ doped semiconductor regions. Additionally, the prior 
Furthermore, claim 21 would be allowable because a closest prior art, Kondoh et al. (US 2019/0287963), discloses a universal contact structure 62 (Fig. 4, paragraph 0019) disposed on a back surface of the semiconductor substrate 36b (Fig. 4) and implanted regions of a first conductivity type 38 (Fig. 4) and a second conductivity type 90 (Fig. 4) disposed on the back surface of the semiconductor substrate 36b (Fig. 4) but fails to disclose the universal contact structure including photolithographically patterned, the regions of the first conductivity type and the second conductivity type including laser annealed dopants, and a patterned oxide layer disposed over the regions of the first conductivity type and partially over the regions of the second conductivity type. Additionally, the prior art does not teach or suggest a device comprising: the regions of the first conductivity type and the second conductivity type including laser annealed dopants, and a patterned oxide layer disposed over the regions of the first conductivity type and partially over the regions of the second conductivity type in combination with other elements of claim 21.

A closest prior art, Kondoh et al. (US 2019/0287963), discloses a device comprising: a first doped semiconductor layer 32 (Fig. 4, paragraph 0029) and a second oppositely doped semiconductor layer 36b (Fig. 4, paragraph 0033) that are separated by a semiconductor drift region 36a (Fig. 4, paragraph 0033); and an electrode structure (62, 90, and 38 in Fig. 4, paragraphs 0036 and 0060) making a universal contact (62, 90, and 38 in Fig. 4) with the second oppositely doped semiconductor layer 36b (Fig. 4), the universal contact (62, 90, and 38 in Fig. 4) allowing flow (see paragraph 0038, wherein “electrons flow from the upper electrode 60 to the lower electrode 62…holes flow from the lower electrode 62 to the upper electrode 60”) 
In addition, a closest prior art, Kondoh et al. (US 2019/0287963), discloses a device comprising: a doped semiconductor region 32 (Fig. 4, paragraph 0029) in contact with a semiconductor drift region 36a (Fig. 4, paragraph 0033); an second electrode structure (62, 90, and 38 in Fig. 4, paragraphs 0036 and 0060) including an alternating array of P+ doped semiconductor regions 90 (Fig. 4) and N+ doped semiconductor regions 38 (Fig. 4) in contact with doped semiconductor region 36b (Fig. 4) but fails to teach the electrode structure including an oxide layer disposed between a metal layer and the alternating array of the P+ doped semiconductor regions and the N+ doped semiconductor regions as the context of claim 12. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claim 13 depends on claim 12.
Furthermore, a closest prior art, Kondoh et al. (US 2019/0287963), discloses a device comprising: an epitaxial semiconductor layer 36a (Fig. 4, paragraph 0033) disposed on a semiconductor substrate 36b (Fig. 4, paragraph 0033); and a universal contact structure 62 (Fig. 4, paragraph 0019) disposed on a back surface of the semiconductor substrate 36b (Fig. 4), and implanted regions of a first conductivity type 38 (Fig. 4) and a second conductivity type 90 (Fig. 4) disposed on the back surface of the semiconductor substrate 36b (Fig. 4) but fails to teach the universal contact structure including photolithographically patterned, the regions of the 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered.  No issues remain outstanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/L. K./
Examiner, Art Unit 2813

	





/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813